DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of claims 1-3 and 10-11 in the reply filed on 07 June 2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)). In view of the foregoing, claims 4-9 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected group, there being no allowable generic or linking claim. Thus, claims 1-11 are pending, with claims 1-3 and 10-11 being considered in the present Office action.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3 and 10-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 is indefinite because it is physically impossible for x to equal 1 (as claimed) because neither y or z are 0. It is further noted, an x value of 0.6 and a y value of 0.4, as claimed, can never be satisfied because z must be >0; similarly, an x value of 0.6 and a z value of 0.4 can never be satisfied because y must be > 0. Claims 2-3 and 10-11 depend from the indefinite claim, thus are also rejected.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ma et al. (CN108091832, machine translation provided), hereinafter Ma.
Regarding Claims 1 and 3, Ma teaches a positive electrode active material comprising a lithium transition metal oxide (e.g., Li(NixCoyMn1-x-y)O2, or Li(NixCoyAl1-x-y)O2) where x is between 0.6 to 0.92, and y is between 0.02 to 0.25, thereby satisfying Formula 1 with the following conditions (note: a and w are assumed to be 0 below): 

    PNG
    media_image1.png
    65
    183
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    46
    654
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    24
    333
    media_image3.png
    Greyscale
.
For example, when x = 0.8 and y = 0.1, the molar concentration of Ni, Co, and Mn (or Al) in Ma are 0.8, 0.1 and 0.1, respectfully. See e.g., paras. [0009]-[0011]. The lithium transition metal oxide comprises a center portion having a layered structure (i.e., R-3m, see Fig. 2, “Case 2”) and a surface portion having a secondary phase with a structure different from that of the center portion (i.e., spinel, Fd-3m, see Fig. 2 “Case “), see e.g., paras. [0012] and [0024]. 
Regarding Claim 2, Ma teaches the surface portion is a region located within 30 nm from a surface of a particle toward a center of the particle (i.e., shell is 20 nm, see e.g., para. [0024], Fig. 2, Case 2.

Claims 1, 3, and 10-11 are rejected under 35 U.S.C. 102(a)(1) and/or (a)(2) as anticipated by Cho et al. (US 2014/0045067, of record).
Regarding Claims 10-11, Cho teaches a lithium secondary battery comprising a positive electrode, a negative electrode, a separator disposed between the positive electrode and the negative electrode, and electrolyte (see e.g., paras. [0132] and [0153] and Fig. 4). The positive electrode includes a positive electrode active material layer including the positive electrode active material on a positive electrode current collector, para. [0133]. 
Regarding Claims 1, and 3, Cho teaches the positive electrode active material comprises a lithium transition metal oxide (e.g., LiNi0.62Co0.15Mn0.23O2), thereby satisfying Formula 1 with the following conditions (note: a and w are assumed to be 0 below): 

    PNG
    media_image1.png
    65
    183
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    46
    654
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    24
    333
    media_image3.png
    Greyscale

The lithium transition metal oxide comprises a center portion (i.e., core) having a layered structure and a surface portion having a secondary phase with a structure different from that of the center portion (i.e., a shell comprising a lithium metal composite oxide having a spinel structure), see e.g., claim 1, paras. [0012]-[0022], [0067]-[0090], [0161], and [0166]. 

Claim Rejections - 35 USC § 103
Claims 10-11 are rejected under 35 U.S.C. 103 as obvious over Ma in view of Cho et al. (US 2014/0045067, or record), hereinafter Cho.
Regarding Claims 10-11, Ma teaches a lithium secondary battery (i.e., button type lithium ion battery that is cycled) comprising a positive electrode and electrolyte (see e.g., paras. [0009] and [0103] and Fig. 4). A negative electrode, a separator disposed between the positive electrode and the negative electrode, and a positive electrode active material layer formed on a positive electrode collector, wherein the positive electrode active material layer comprises the positive electrode active material are not explicitly disclosed. However, the components of a lithium secondary battery are well understood to one of ordinary skill in the art and demonstrated by Cho. Cho teaches a lithium secondary battery comprising a positive electrode, a negative electrode, a separator disposed between the positive electrode and the negative electrode, and electrolyte (see e.g., paras. [0132] and [0153] and Fig. 4). The positive electrode includes a positive electrode active material layer including the positive electrode active material on a positive electrode current collector, para. [0133]. One skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art. KSR, 550 U.S. at 416, 82 USPQ2d at 1395; Sakraida v. AG Pro, Inc., 425 U.S. 273, 282, 189 USPQ 449, 453 (1976); Anderson’s-Black Rock, Inc. v. Pavement Salvage Co., 396 U.S. 57, 62-63, 163 USPQ 673, 675 (1969); Great Atl. & P. Tea Co. v. Supermarket Equip. Corp., 340 U.S. 147, 152, 87 USPQ 303, 306 (1950). As stated in KSR International v. Teleflex Inc. (550 USPQ2d 1385), combining prior art elements according to known methods to yield predictable results, establish a prima facie case of obviousness. 

Claim 2 is rejected under 35 U.S.C. 103 as obvious over Cho in view of Xu et al. (CN105161679, machine translation provided), hereinafter Xu.
Regarding Claim 2, Cho does not teach the thickness of the spinel shell is 30 nm or less. However, Xu teaches a cathode active material comprising a layered core (i.e., core A: LiNi0.8Co0.15Al0.05O2, see e.g., paras. [0011]-[0014]) and a spinel shell (i.e., shell B: LiNi0.5Mn1.5O4, see e.g., para. [0015]-[0016]), see also Fig. 1, paras. [0048]-[0049], [0072]-[0075], [0100]. The shell has a thickness of 30 nm or less (e.g., 2 nm to 10 nm) and results in significantly improved rate performance/capability, strong functionality, stable charge-discharge cycle capacity, etc., see e.g., paras. [0016], [0048], [0073], [0101], [0106], [0125], [0130], [0154]-[0155], [0173] . Specifically, the shell improves the cycle stability of the core, see e.g., para. [0051]. It would be obvious to one having ordinary skill in the art the thickness of the spinel shell of Cho is 30 nm or less with the expectation of improving the cycle stability of the layered core, as suggested by Xu.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANNA KOROVINA whose telephone number is (571)272-9835. The examiner can normally be reached M-Th 7am - 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on 5712721481. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANNA KOROVINA/Examiner, Art Unit 1729     

/ULA C RUDDOCK/Supervisory Patent Examiner, Art Unit 1729